Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Claims 1, 4 are pending, and examined herein.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 14, para [0057] of the specification wherein http://www.chembank.org/ is present. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Borchardt et al. (US 20100063047, PTO-892 of record).
	Borchardt et al. discloses compounds of Formula V (see structure below) which encompasses instant compound of Formula 1. See page 5, paras [0068]-[0074]. In Formula V, X1 can be N, R1 can be alkyl, Z can be cyclohexyl (see para [0074]), R11 can be C1-C3 alkyl, R14 can be hydrogen. Borchardt et al. discloses compound such as Thieno[2,3-d]pyrimidin-4-amine, N-cyclohexyl-N,5-dimethyl- which is an isomer of instant compound i.e methyl group is at different position on the 5-membered thiophene ring; see second structure below. See TABLE 3, page 40, EXAMPLE 200. It is taught that the compounds therein are useful in treating inflammatory, autoimmune diseases. See abstract. Compositions comprising the compounds therein is also taught. See page 54.

    PNG
    media_image1.png
    166
    420
    media_image1.png
    Greyscale

	See TABLE 3, page 40 wherein compound is

CN   Thieno[2,3-d]pyrimidin-4-amine, N-cyclohexyl-N,5-dimethyl-  (CA INDEX
     NAME)

    PNG
    media_image2.png
    238
    235
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed to obtain instant compound of Formula 1 and a composition comprising instant compound of Formula 1 because 1) Borchardt et al. teaches compounds of Formula V (see structure above) which encompasses instant compound of Formula 1; In Formula V, X1 can be N, R1 can be alkyl such as methyl (see para [0152]), Z can be cyclohexyl (see para [0074]), R11 can be C1-C3 alkyl, R14 can be hydrogen (see para [0073]); and Borchardt et al. teaches EXAMPLE 200 which is an isomer of instant compound, and 2) Borchardt et al. teaches that the compounds therein are useful in treating inflammatory, autoimmune diseases; Borchardt et al. teaches compositions comprising the compounds therein is also taught. One of ordinary skill in the art would have been motivated to obtain instant compound of Formula 1 and a composition comprising instant compound of Formula 1 with reasonable expectation of success of employing the compound and composition comprising the compound for treating inflammation.
Regarding the recitations in claims 1, 4, “wherein the compound of Formula 1 increases expression of sodium iodide symporter”, it is pointed out that these recitations are the properties of the compound, and Borchardt et al. teaches or renders obvious instant compound of Formula 1 and the properties are present or rendered obvious.
Therefore, if the prior art teaches the compound or renders the compound obvious, then the properties are also taught or rendered obvious by the prior art. 

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive.
Applicant argues that “Borchardt provides for no examples where a methyl group is present at the "6 position" (adjacent to S) and a hydrogen is present in the "5 position." Borchardt does disclose some examples with a hydrogen in the 6 position and a methyl group in the 5 position, and also discloses some examples with a methyl group in both the 5 position and the 6 position. However, despite the hundreds of specific examples of Borchardt, none of these discloses a configuration as in the claimed Formula 1 with a methyl group in the 5 position and a hydrogen in the 6 position, regardless of the structure of the rest of the compound.”  Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. See M.P.E.P. § 2123. Borchardt et al. discloses compounds of Formula V (see structure below) which encompasses instant compound of Formula 1. See page 5, paras [0068]-[0074]. In Formula V, X1 can be N, R1 can be alkyl such as methyl (see para [0152]), Z can be cyclohexyl (see para [0074]), R11 can be C1-C3 alkyl, R14 can be hydrogen (see para [0073]).

    PNG
    media_image1.png
    166
    420
    media_image1.png
    Greyscale

Borchardt et al. discloses compound such as Thieno[2,3-d]pyrimidin-4-amine, N-cyclohexyl-N,5-dimethyl- i.e teaches a compound wherein X1 is N, R1 is methyl, Z is cyclohexyl; see structure below.

    PNG
    media_image2.png
    238
    235
    media_image2.png
    Greyscale
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed to obtain instant compound of Formula 1 and a composition comprising instant compound of Formula 1 because 1) Borchardt et al. discloses compound such as Thieno[2,3-d]pyrimidin-4-amine, N-cyclohexyl-N,5-dimethyl- i.e teaches a compound wherein X1 is N, R1 is methyl, Z is cyclohexyl; see second structure above, and 2) Borchardt et al. teaches that in compounds of Formula V (see structure above) wherein X1 can be N, R1 can be alkyl such as methyl (see para [0152]), Z can be cyclohexyl (see para [0074]), R11 can be C1-C3 alkyl, R14 can be hydrogen which encompasses instant compound of Formula 1 i.e in compound of structure 2 above, -CH3 group can be next to S in the thieno ring. One of ordinary skill in the art would have been motivated to obtain instant compound of Formula 1 with reasonable expectation of success of employing the compound for treating inflammatory, autoimmune diseases, since Borchardt et al. teaches that in compounds of Formula V (see structure above) wherein X1 can be N, R1 can be alkyl such as methyl (see para [0152]), Z can be cyclohexyl (see para [0074]), R11 can be C1-C3 alkyl, R14 can be hydrogen which encompasses instant compound of Formula 1 are useful in treating inflammatory and autoimmune diseases.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that “it would not have been obvious to use the compound of Example 200 as a lead compound. Among over 300 compounds tested in Borchardt, the compounds of Example 49 (similar to Example 200 but without cyclohexyl) and Example 200 were tested as an H1 and H4 agonist. Both of these examples resulted in "-" for both H1 and H4, indicating a lower biological activity than other examples resulting in "+" for H1 and/or H4. See Table 1 on pages 48-51 (it is noted that there are two tables labelled "Table 1" in Borchardt)”. Applicant’s remarks have been considered, but not found persuasive. It is pointed out that, “-“ for H1 and H4 does not mean that they have no biological activity; ‘-“ means H4 Antagonist EC50, H1 Antagonist EC50 is >10 mM i.e one needs to use higher amounts of the compound.
Applicant argues that “Borchardt discloses use of Example 200 in irrelevant inflammation or autoimmune diseases. Even if Borchardt discloses an isomer of Formula 1, Borchardt does not disclose that such a compound can be used for treating thyroid cancer generally, and for treating anaplastic or differentiated thyroid cancer specifically. As such, it would not have been obvious to modify Borchardt to arrive at the claimed embodiments”. Applicant’s arguments have been considered. It is pointed out that instant claims are not drawn to a method of treatment. Instant claims are drawn to a compound and a composition comprising the compound. As discussed above Borchardt render instant compound and composition comprising the compound obvious. Regarding the recitations in claims 1, 4, “wherein the compound of Formula 1 increases expression of sodium iodide symporter”, it is pointed out that these are the properties of the compound, and Borchardt et al. teaches or renders obvious instant compound of Formula 1 and the properties are present or rendered obvious.
Therefore, if the prior art teaches the compound or renders the compound obvious, then the properties are also taught or rendered obvious by the prior art. 
Applicant argues that “Formula I is different from the compound of Borchardt in various chemical and physical properties….These different properties would not have been expected from Borchardt. In other words, it would not have been expected that the different location of the methyl group would result in such improved properties....” Applicant arguments have been considered, but not found persuasive. Borchardt et al. teaches that in compounds of Formula V (see structure above), X1 can be N, R1 can be alkyl such as methyl (see para [0152]), Z can be cyclohexyl (see para [0074]), R11 can be C1-C3 alkyl, R14 can be hydrogen which encompasses/reads on instant compound of Formula 1 i.e Borchardt et al. teaches that methyl group can be present next to S in the thieno ring as in instant compound.
Applicant remarks that “claim 4 recites an anticancer adjuvant including the compound of Formula I” have been considered. It is pointed out that an adjuvant is a drug or other substance i.e “anticancer adjuvant in claim 4 is a compound of formula I. As discussed above Borchardt render instant compound and composition comprising the compound obvious.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2) Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Library (Registry Results, page 2-4; Supplier: Ambinter, Entered STN 28 Jun 2002, PTO-1449).
CAS Registry Number: 434915-02-3 which is instant compound of Formula 1 is a known compound which entered STN in Jun 2002 i.e compound of Formula 1 is known before the effective filing date of the instant claimed invention. See page 2 of 4 of Registry Results; Supplier: Ambinter. Composition of the compound with CAS Registry Number: 434915-02-3 is also taught. See page 3-4 of Registry results, wherein the solubility in a solvent is taught.
Furthermore, the recitation in claim 1, “wherein the compound of Formula 1 increases expression of sodium iodide symporter”, it is pointed out that these are the properties of the compound of Formula 1, if the compound is known properties are inherently present.
Regarding the recitation “An anticancer adjuvant for thyroid cancer” in claim 4, it is pointed out that an adjuvant is a drug or other substance or an agent i.e “anticancer adjuvant in claim 4 is a compound of Formula 1; and CAS Registry Number: 434915-02-3 which is instant compound is a known compound and meets the recitation. Instant specification recites that “anticancer adjuvant” refers to an agent capable of improving, enhancing or increasing the anticancer effect of an anticancer drug”, see instant specification page 11. It is further pointed of that if the compound of Formula 1 is known before the effective filing date of the claimed invention, properties such as improving, enhancing or increasing the anticancer effect of an anticancer drug are inherently present in the compound.
Furthermore, the recitation in claim 4, “wherein the compound of Formula 1 increases expression of sodium iodide symporter”, it is pointed out that these are the properties of the compound of Formula 1, if the compound is known properties are inherently present.
	Note: Instant specification page 14, para [0057] also recites that TKI-0266 (instant compound of Formula 1) is purchased from Chemdiv (USA) i.e instant compound of Formula 1 is available before the effective filing date of the claimed invention.

Prior Art made of Record:
US 4,196,207 or ZA 7802648;
DE 2654090;
WO 2007008541, page 86, compound 170.       

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627